Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 16, 2013

                                            No. 04-13-00370-CV

                            IN RE Rowland J. MARTIN, Individually and as
                             Administrator of the Estate of Johnnie Mae King

                                      Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

       On October 3, 2013, relator filed an amended petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on October 13th, 2013.

                                                                      _____________________________
                                                                      Catherine Stone, Chief Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 16th day of October, 2013.



                                                                      _____________________________
                                                                      Keith E. Hottle
                                                                      Clerk of Court

1
 This proceeding arises out of Cause No. 2001-PC-1263, styled In the Matter of the Estate of Johnnie Mae King,
Deceased, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer, presiding;
Cause No. 2003-TA1-02385, styled State of Texas, County of Bexar, et al. v. Opal Gilliam, et al., pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Michael Mery, presiding; Cause No. 2009-TA1-
01454, styled Bexar County, et al. v. Rowland J. Martin Jr., et al., pending in the 288th Judicial District Court,
Bexar County, Texas, the Honorable Michael Mery, presiding; and Cause No. 2004-TA1-02802, styled County of
Bexar, et al. v. Opal Gilliam, et al., pending in the 224th Judicial District Court, Bexar County, Texas, the
Honorable Michael Mery, presiding.